Citation Nr: 0838006	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Rachel Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for vertigo. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his current vertigo is the result 
of his active service.  Specifically, he contends that his 
vertigo is directly linked to two periods in which he was 
hospitalized for food poisoning while stationed in Puerto 
Rico in 1949.  The first incident of food poisoning resulted 
in a high fever and a three-week period of hospitalization.  
The second incident of food poisoning was exacerbated when 
the veteran was administered penicillin and suffered an 
allergic reaction to the drug, resulting in a two-week period 
of hospitalization.  The veteran contends that those 
incidents are related to his ongoing symptoms of vertigo, in 
that the fevers damaged his inner ear function, resulting in 
vertigo.  The veteran further contends that while he suffered 
a stroke a number of years ago, his symptoms of vertigo pre-
date the stroke and are consistent with service. 

The veteran is competent to report the onset of the symptoms 
of dizziness during service, as that injury is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he is not competent to diagnose any 
inservice symptoms of dizziness as vertigo or impaired 
functioning of the inner ear, or to relate his currently 
diagnosed vertigo to his in-service symptoms.  Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

According to the National Personnel Records Center (NPRC), 
the veteran's service records are unavailable.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the veteran's service 
medical records.  However, each of those requests for 
information received a negative response, and the appellant 
was duly informed of the unavailability of the records.

VA has a heightened duty to assist the veteran where his 
service records are unavailable.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

There are two medical records on file, both submitted by the 
veteran.  The first post-service clinical evidence of record 
is a VA examination dated November of 2004.  An audiometric 
examination was conducted which demonstrated bilateral 
hearing loss that comported with VA requirements for 
consideration as a disability.  In the summary of test 
results, the physician noted that the veteran has had an 
equilibrium problem for at least 40 years, which had been 
medically assessed to be related to the veteran's stroke and 
one-eyed vision.  There are no records dated prior to 
November 2004 in the claims file.  As the first clinical 
records of record are dated in November 2004, it appears that 
additional treatment records dated prior to November 2004 
remain outstanding, including any medical records that 
address the equilibrium problem referred to by the physician.

The second post-service clinical evidence of record is dated 
November 2005, when the veteran was fitted for hearing aids.  
At that time he reported that his vertigo had worsened.  The 
examiner planned for an ENT consultation to take place to 
assess the longstanding vertigo and recent worsening of the 
condition.  There is no ENT consultation record on file, nor 
are there any medical records in the claims file since 
November 2005.  Given the incomplete medical records on file, 
all VA medical records should be obtained from the time the 
veteran separated from service to the present.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).    

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Togus, Maine dated from November 
2003 to the present.  If there are earlier 
records available, also associate those 
with the claims file.  If any of those 
records have been retired, attempt to 
obtain them from the appropriate storage 
facility.

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

